Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 2  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 3  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 4  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 5  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,8  of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,8,9 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 7  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,8,11 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 8  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,8,10 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 9  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 10  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 12  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6  of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 13  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14  of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 15  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 16  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 17  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15  of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 18  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17,18,19 of U.S. Patent No. US 11,425,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.


Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,757,459. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 14  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. US 10,757,459. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.
Claim 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of U.S. Patent No. US 10,757,459. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is a broader version of the parent patent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5,9-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn (US 2015/0230004)  in view of Yu (US 2011/0289532).
Regarding claim 1, VanDuyn discloses . A media server comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
sending a first data stream to the first display device([0068-070, 088]) , and 
streaming a selected media service to the first display device over the first sub-stream responsive to receiving, from equipment of a first user, a selection of the selected media service of a plurality of media services to which the first user has subscribed ([0068-070, 088]).
 VanDuyn does not specifically disclose associating a first sub-stream with a first user without the media server receiving a signal from a first display device; wherein the first data stream includes a first identification that identifies the first data stream.
However, Yu discloses associating a first sub-stream with a first user without the media server receiving a signal from a first display device; wherein the first data stream includes a first identification that identifies the first data stream ([0044-048, 0057-0068, 0074-0094] stream has a video fingerprint identification which is captured through audio/video by the mobile device and transmitted to the server to link the user’s device to the stream).  It would have been obvious to incorporate the stream association of Yu into the system of VanDuyn in order to allow users to receive content that is catered to the user/main content).
Regarding claim 2, Van in view of Yu discloses wherein the operations further comprise determining the plurality of media services to which the first user has subscribed according to first account information of the first user ([0068-0070,0088] of Van).
Regarding claim 3, Van in view of Yu discloses wherein the operations further comprise sending a second data stream to a second display device, the second data stream including a second identification that identifies the second data stream ([0044-048, 0057-0068, 0074-0094] of Yu).
Regarding claim 5, Van in view of Yu discloses wherein the operations further comprise embedding the first identification within the first sub-stream, wherein the first data stream further includes the first sub-stream and the first identification, and wherein the first data stream further includes a second sub-stream and a second identification that identifies the first data stream and the second sub-stream([0044-048, 0057-0068, 0074-0094] of Yu).
Regarding claim 9, Van in view of Yu discloses the operations further comprising receiving, from a mobile communications network, an identity of the first user and a location of the equipment of the first user, wherein the identity and the location are determined by the mobile communications network ([0071,0073,0075] of Van).
Regarding claim 10, Van in view of Yu discloses wherein the operations further comprising sending to the equipment of the first user, a listing of the media services to which the first user has subscribed ([0068-0070, 0071,0073,0075,0088] of Van).
Regarding claim 11, Van in view of Yu discloses wherein the listing includes fewer than all of the media services to which the first user has subscribed based on a location of the first display device([0068-0070, 0071,0073,0075,0088] of Van).
Regarding claim 12, Van in view of Yu discloses  detecting the first user in near proximity to the first display device; and associating the first sub-stream with the first user responsive to the detecting the first user in near proximity to the first display device([0068-0070, 0071,0073,0075,0088] of Van).
Regarding claim 14, Van in view of Yu discloses A method comprising:
sending, by a processing system including a processor, a first data stream to a first display device, wherein the first data stream includes a first identification that identifies the first data stream ([0044-048, 0057-0068, 0074-0094] of Yu); and
streaming, by the processing system, a selected media service to the first display device responsive to receiving, from equipment of a first user, a selection of a selected media service of a plurality of media services to which the first user has subscribed ([0068-0070,0088] of Van).
Regarding claim 15, Van in view of Yu discloses determining, by the processing system, the plurality of media services to which the first user has subscribed according to first account information of the first user ([0068-0080,0088] of Van).
Regarding claim 16, Van in view of Yu discloses wherein the streaming the selected media service is via a first sub-stream ([0068-0070,0088] of Van)
Regarding claim 17, Van in view of Yu discloses associating, by the processing system, the first sub-stream with the first user without receiving a signal from the first display device([0044-048, 0057-0068, 0074-0094]) of Yu).
Regarding claim 18, Van in view of Yu discloses embedding, by the processing system, the first identification within the first sub-stream ([0044-048, 0057-0068, 0074-0094]) of Yu).
Regarding claim 19, see the rejection of claim 14.
Regarding claim 20, see the rejection of claim 5.


Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426